                                                                                            June 14, 2019
By ECF
Hon. Cheryl L. Pollak 1
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

           Re:     United States v. Frank Cabrera
                   19-MJ-482

Dear Judge Pollak:

        I represent Frank Cabrera in the above captioned matter. At his June 5, 2019 presentment, Your
Honor released Mr. Cabrera on a bail package including, among other conditions, a $150,000 bond,
electronic monitoring, and the condition that Mr. Cabrera not possess or use an internet capable device. I
write today to request a modification to the last condition to allow Mr. Cabrera to obtain one internet-
capable device, on the conditions that Pretrial Services may inspect it at any time, that Pretrial Services
may install monitoring software on Mr. Cabrera’s device, and that Mr. Cabrera pay any costs associated
with that software. Both Mr. Cabrera’s Pretrial Services Officer, Michael Dorn, and AUSA Gillian
Kassner consent to this request on the conditions I described above.

       Accordingly, I respectfully request that Mr. Cabrera’s bail conditions be modified to permit him
to possess one internet capable device, on the condition that Pretrial Services has full access to the
device and that Mr. Cabrera will pay the cost of any monitoring software needed.

           Thank you for the Court’s consideration of this request.

                                                               Respectfully submitted,

                                                                      /s/

                                                               Aaron Mysliwiec
                                                               Attorney for Frank Cabrera




cc:        AUSA Gillian Kassner and PTSO Michael Dorn (by ECF)

1
    As this week’s E.D.N.Y. Duty Magistrate Judge.
